DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s amendments to claims 2, 3, and 10-12 are sufficient to overcome the rejections under 35 U.S.C. 112(b). These rejections are withdrawn.
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. Applicant contends the rejection of claim 1 is improper, because Makiuchi does not disclose “each and every element of the claimed invention”. Response pg. 7. On page 6 of the response, applicant contends “Makiuchi merely generally discloses a laser diode having a microlens. Specifically, applicant contends “Maikuchi fails to disclose at least the features “a first reflecting mirror on the first semiconductor layer side…and one or more second convex portions around the first convex portion, the one or  more second convex portions each having a height greater than or equal to a height of the first convex portion”. These arguments are not persuasive as these features are clearly taught by Makiuchi.
Regarding the first reflecting mirror, the Office notes that applicant ignores the citations provided by the Office. Applicant contends “Makiuchi discloses that a silicon nitride semi-transparent film 48 is provided on the spherical surface of the microlens. Apparently, the silicon nitride semi-transparent film 48 allows the light generated by the laser diode to be outputted to the outside through a convex mirror part provided on said lower major surface on said substrate to protrude outward from said substrate in a direction substantially perpendicular to said lower major surface of said substrate, said convex mirror part comprising a spherical surface for reflecting back said optical beam and concentrating the same in said active layer”. Accordingly, Makiuchi very clearly recites “a first reflecting mirror” as claimed. 
The Office further notes that applicant appears to be suggesting that “a first reflecting mirror” cannot be the output coupler mirror. Comparing annotated Fig. 1 to annotated Fig. 4(A). This is not persuasive. Applicant recites “a first reflecting mirror” and “a second reflecting mirror”. Applicant’s claim is completely silent regarding which mirror acts as the output coupler. Accordingly, a person of ordinary skill in the art would understand “reflecting mirror” to include any mirror that is at least partially reflective. 
Regarding “one or more second convex portions provided around the first convex portion”, applicant appears to be improperly interpreting “convex portions”. Convex is commonly defined as “having a surface or boundary that curves or bulges outward”1. The portions cited by the Office meet exactly that definition. 

    PNG
    media_image1.png
    284
    588
    media_image1.png
    Greyscale

As is shown in the annotated Fig. 5(D) above, 41c and 41a are all surfaces that bulge outward from a reference surface defined by the bottom at 41b. The Office further notes that applicant’s own claim language supports the Office’s interpretation. Where applicant desire a curved surface shape, applicant refers to “concave-curved shape” at line 7 of claim 1 and “convex-curved shape” at line 13 of claim 1.

    PNG
    media_image2.png
    284
    588
    media_image2.png
    Greyscale
 
Finally, the Office notes that even if the Office adopted applicants incorrect interpretation of “convex portion” to mean “convex-curved shape portions”, Makiuchi still 
Applicant’s amendment to claim 9 is addressed below. Claim 9 is anticipated for the same reasons as noted above regarding claim 1. 
Applicant’s remaining arguments rely on the propriety of the arguments for claim 1. As applicant’s arguments for claim 1 are not persuasive, the arguments as applied to the dependent claims are also not persuasive. 
The rejections are maintained. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makiuchi (US 5,309,468), hereafter Makiuchi.
Regarding claim 1, Makiuchi discloses a light-emitting device (Title) comprising: a laminate (Fig. 4A elements 42-44) including an active layer (Fig. 4A element 43), and a first semiconductor layer (Fig. 4A element 42) and a second semiconductor (Fig. 4A element 44) layer sandwiching the active layer (Fig. 
Regarding claim 2, Makiuchi further discloses the first reflecting mirror is formed following a surface including a surface of the first convex portion and a surface of the second convex portion (Fig. 4A element 48; claim 1 “convex mirror”)
Regarding claim 5, Makiuchi further discloses the optically transparent substrate includes the one second convex portion, and the second convex portion has a toric shape (Fig. 4A and 4C element convex portion surrounded by 49).
Regarding claim 9, Makiuchi discloses a method of manufacturing a light-emitting device (Title), the method comprising: a resist formation step of forming (Fig. 5A-5D), in a light-emitting device substrate (Fig. 4A element 41) including, on a first main surface of an optically transparent substrate (Fig. 4A element 41), a laminate including an active layer (Fig. 4A element 43), and a first semiconductor layer (Fig. 4A element 42) and a second semiconductor layer (Fig. 4A element 44) sandwiching the active 
Regarding claim 11, Makiuchi further discloses in the resist formation step, the one first resist layer is formed (Figs. 5A-5C element 101a), the one or more second resist layer is formed (Fig. 5A-5C elements 101b), the first resist layer is further formed in an island shape (col. 7 ll. 23-30), and the one or more second resist layer is formed in a toric shape (col. 7 ll. 23-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi.
Regarding claim 3, Makiuchi does not explicitly disclose in the same embodiment as Fig. 4A a metal layer formed following a surface of the first reflecting mirror. However, Makiuchi discloses in a different embodiment an ohmic electrode formed following a surface of the second reflecting mirror (Fig. 9 element 54a). The advantage is to control the direction of light output (Fig. 9). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makiuchi with an ohmic electrode formed following a surface of the second reflecting mirror as disclosed in a different embodiment of Makiuchi in order to control the direction of light output. Neither embodiment of Makiuchi explicitly states the ohmic electrode is made of metal. However, the Office takes Official Notice that ohmic electrodes made of metal are well known in the art. The advantage is to use known materials with well-established optical and electrical properties for established purposes in order to simplify design and production. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Makiuch with the ohmic electrode is made of metal as is known in the art in order to use known materials with well-established optical and electrical properties for established purposes in order to simplify design and production and since it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.

Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi in view of Wang et al. (“High Power and Good Beam Quality of Two Dimensional VCSEL array with Integrated GaAs Microlens Array”, Non-Patent Literature Documents cite no. 2 in the IDS filed 08/03/2020), hereafter Wang.
Regarding claim 4, Makiuchi does not explicitly disclose the optically transparent substrate includes a plurality of the second convex portions, and each of the second convex portions is island-shaped. However, Wang discloses the optically transparent substrate includes a plurality of the second convex portions, and each of the second convex portions is island-shaped (Fig. 1(a) and (b)). The advantage is to provide closer center to center spacing (Sec. 2 Para. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makiuchi with the optically transparent substrate includes a plurality of the second convex portions, and each of the second convex portions is island-shaped as disclosed by Wang in order to provide closer center to center spacing and the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 6, Makiuchi does not explicitly disclose the optically transparent substrate includes a plurality of the second convex portions, and a plurality of the second convex portions has a shape and a layout in which an annular convex portion is divided into a plurality of portions. However, Wang discloses the optically transparent substrate includes a plurality of the second convex portions, In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 10, Makiuchi further discloses in the resist formation step, the one first resist layer is formed, the second resist layers are formed, and the first resist layer are further formed in an island shape and forming the second resist into the desired shape to create the desired shape of the second portion (col. 7 ll. 33-65). Makiuchi does not explicitly disclose two or more second resist layer, and each of the second resist layers are further formed in an island shape. However, Wang discloses the optically transparent substrate includes a plurality of the second convex portions, and each of the second convex portions is island-shaped (Fig. 1(a) and (b)). The advantage is to provide closer center to center spacing (Sec. 2 Para. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Makiuchi with two or more second resist layer, and each of the second resist layers are further formed in an island shape, since Makiuchi discloses the shape of the resist controls the shape of the portions and Wang discloses the portions have an island shape in order to provide closer center to center spacing and the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claim 12, Makiuchi further discloses in the resist formation step, the one first resist layer is formed, the second resist layers are formed, and the first resist layer are further formed in an island shape and forming the second resist into the desired shape to create the desired shape of the second portion (col. 7 ll. 33-65) Makiuchi does not explicitly disclose the two or more second resist layers are formed and each of the second resist layers is formed to have a shape and a layout that an annular convex portion is divided into a plurality of portions. However, Wang discloses the optically transparent substrate includes a plurality of the second convex portions, and a plurality of the second convex portions has a shape and a layout in which an annular convex portion is divided into a plurality of portions (Fig. 1(a) and (b)). The advantage is to provide closer center to center spacing (Sec. 2 Para. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Makiuchi the two or more second resist layers are formed and each of the second resist layers is formed to have a shape and a layout that an annular convex portion is divided into a plurality of portions, since Makiuchi discloses the shape of the resist controls the shape of the portions and Wang discloses the portions have an annular convex portion is divided into a plurality of portions in order to provide closer center to center spacing and the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi in view of Su et al. (US 2017/0063040 A1), hereafter Su.
Regarding claim 7, Makiuchi does not explicitly disclose bump metal formed at a position facing the second convex portion. However, Su discloses bump metal formed at a position facing the second convex portion (Fig. 5 elements 539). The advantage is to allow the device to be integrated with other elements ([0032]; Fig. 5). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filling date of the claimed invention to modify Makiuchi with bump metal formed at a position facing the second convex portion as disclosed by Su in order to allow the device to be integrated with other elements. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi in view of Park et al. (US 6990134 B2), hereafter Park.
Regarding claim 8, Makiuchi does not explicitly disclose the optically transparent substrate is a GaN substrate. However, Park discloses the optically transparent substrate is a GaN substrate (col. 8 ll. 56-60). The advantage, as is known in the art, is to provide a device that can emit at the desired wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makiuchi with the optically transparent substrate is a GaN substrate as disclosed by Park in order to provide a device that can emit at the desired wavelength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/10/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See “convex” American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved September 10 2021 from https://www.thefreedictionary.com/convex